Citation Nr: 1618385	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2. Entitlement to a separate compensable evaluation for hypertension.
 
3. Entitlement to an evaluation in excess of 20 percent for the period prior to January 8, 2007, to a compensable evaluation from January 8, 2007, and to an evaluation in excess of 10 percent from September 28, 2007, for retinopathy associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014 and March 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  By rating decision dated April 2015, the RO granted the Veteran's claim for TDIU.  Therefore, this matter is no longer before the Board.  

In regard to the claim for an increased initial rating for hypertension, the Board finds all remand instructions complete, as all VA treatment records cited have been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of increased rating for eye disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension has not manifested with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more during the pendency of the appeals period.

2.  The Veteran does not meet the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control during the pendency of the appeals period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected hypertension are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claim for entitlement to an increased rating for hypertension, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the claims file contains VA treatment records from July 2004 through April 2015; these records contain hundreds of blood pressure readings for the Veteran.  Therefore, the Board does not require a VA examination to gather sufficient evidence in regard to the hypertension.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Rating for Hypertension

Here, the AOJ has combined the rating for hypertension with the rating for diabetes.  This is in accordance with the rating criteria for diabetes.  In essence, if it determined that a compensable evaluation for diabetes is warranted, then a separate evaluation would be assignable.

Legal Criteria

Under DC 7101, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more. 

A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more. 

A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Facts and Analysis

The Veteran filed a claim for an increased rating for service-connected hypertension in October 2007, service connection was granted at a rating of non-compensable, which the Veteran has appealed.  Upon review of the evidence, the Board finds an increased rating not warranted.

For 10 percent rating under DC 7101, the hypertension must manifest as diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

In this case, VA treatment records from the Bay Pines VA System contain a record of hundreds of vital signs including blood pressure readings taken dating from April 2005 to April 2015.  Very infrequently, a systolic pressure would read over 160.  As the rating criteria for 10 percent requires systolic pressure to read predominantly 160 or more, the criterion is not met.  The systolic pressure readings over 160 were infrequent, isolated incidents.  38 C.F.R. § 4.104, DC 7101.

While the medical evidence of record documents that the Veteran requires continuous medication for control, blood pressure readings do not demonstrate a history of diastolic pressure predominantly 100 or more; both are requirements for a 10 percent rating under Diagnostic Code 7101.  The VA treatment records support that in February, March and April 2008 the Veteran was not taking medication for blood pressure, his blood pressure was recorded as 144/70, 142/74, 159/76 and 161/81.  Therefore, even without the control of medication, the evidence does not support a history of diastolic pressure predominantly 100 or more.  Accordingly, the Board finds that a compensable rating is not warranted under this criterion.  38 C.F.R. § 4.104, DC 7101; see also 38 C.F.R. § 4.31.

38 C.F.R. § 4.31 provides that in every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  Diagnostic Code 7101 does not provide a noncompensable disability rating; therefore, the Veteran must satisfy the threshold requirements for a compensable rating.  38 C.F.R. § 4.31.  In this case, the Veteran has not satisfied any of the threshold criteria for a compensable disability rating, and therefore, a noncompensable disability rating is warranted.  38 C.F.R. § 4.104, DC 7101. 

In summary, the weight of the evidence demonstrates that the Veteran's hypertension is manifested by diastolic pressures predominantly less than 100 and systolic pressures predominantly less than 160.  Additionally, while the evidence clearly establishes that the Veteran requires continuous medication to control his hypertension, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100 or more.  For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine in the Veteran's hypertension claim.  However, as the preponderance of the evidence is against the Veteran's increased rating hypertension claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported elevated blood pressure.  As discussed above, the noncompensable rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A separate compensable rating for hypertension is denied.


REMAND

The Veteran was last afforded VA examinations in regard to his (1) diabetes mellitus and (2) retinopathy associated with diabetes mellitus in June 2011.  The evidence has since indicated that the disabilities may have worsened and new VA examinations are required.

In his April 2015 Notice of Disagreement in regard to TDIU, the Veteran included a description of his diabetes mellitus symptoms which indicate worsening.  He reported taking insulin four times daily, and being unable to stand or work for more than 30 minutes at a time.  He stated that any mildly strenuous activity causes his blood sugar to become uncontrolled, and he takes glucose tablets.  He indicated his symptoms include blurred vision, inability to think coherently, nausea, uncontrolled sweating, and being unable to hold tools.  During the June 2011 VA examination, the Veteran reported no gastrointestinal symptoms and was recorded as having no history of night sweats.  He was further noted then as unrestricted in his ability to complete strenuous tasks.

Since the November 2014 Board remand, treatment records from the Bay Pines VA Healthcare System dating through April 2015 were associated with the claims file.  These records reflect the Veteran's eye disability may have worsened since his June 2011 VA examination.  For example, in an August 2012 eye consultation, the Veteran reported painless decline in vision since his last eye examination.  In October 2013, the Veteran again appeared for an eye consultation indicating his belief that he required a strong prescription of lenses.  The Board notes as well that these eye consultation notes reflect that the Veteran is seeing a private retinal specialist.  The Veteran also reported enduring injections and laser treatments; it is unclear during which time period.  On remand, the Veteran should be afforded a letter with an authorization form to allow him the opportunity to associate any private treatment records with the claims file, including all records from the private retinal specialist.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected eye and diabetes mellitus disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from April 2015 to the present.  As well, provide the Veteran a VCAA letter with authorization form to obtain private treatment records, in particular, records from the Veteran's private retinal specialist, as he mentioned during his August 2012 and October 2013 VA eye consultations, and records of any eye injections or laser treatments he has received. 

2.  After the above evidence is obtained, schedule the Veteran for appropriate VA examinations in order to determine the current severity of his service-connected (1) diabetes mellitus and (2) retinopathy associated with diabetes mellitus.  The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate each disability on appeal.

3.  After the above is complete, readjudicate the Veteran's claims for an increased rating for diabetes mellitus and retinopathy associated with diabetes mellitus.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


